Citation Nr: 0711971	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including based on herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  Unfortunately, he passed away on March [redacted], 2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  The veteran had 
testified before the Board in August 2005, but due to 
equipment failure, an official transcript could not be made 
of that videoconference hearing.  Therefore, the veteran 
testified at a second hearing before the Board in October 
2005.  In November 2005, a panel of the Board, as required 
under 38 C.F.R. § 20.707 (2006) by the need for the two 
hearings before a separate Veterans Law Judge and an Acting 
Veterans Law Judge, remanded the COPD claim for additional 
development and readjudication.  Since the Board's decision 
today is a dismissal due to the veteran's death and does not 
involve consideration of the appeal on the merits, a decision 
by a Board panel is not necessary.  

In March 2007, the veteran's representative filed a motion to 
advance the case on the docket due to the veteran's recent 
hospitalization in an intensive care unit.  In April 2007, 
the Board advanced the case on the docket.  38 U.S.C.A. 
§ 7107 (West 202); 38 C.F.R. § 20.900(c) (2006).  (At the 
time that it granted the motion, the Board had not yet been 
informed of the veteran's death the day after his 
representative filed the motion to advance the case on the 
docket.)  

The Board notes that the November 2005 Board decision had 
also remanded a claim for service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  In May 2006, the RO awarded service 
connection and a 30 percent rating for PTSD.  The veteran had 
disagreed with the assigned rating, and the appeal of that 
issue was still pending before the RO at the time of his 
death.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1969 to 
January 1971.

2.  On April 12, 2007, the Board was informed that the 
veteran died on March [redacted], 2007.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on March [redacted], 2007, during the 
pendency of the appeal.  On April 12, 2007, the Board was 
informed of the veteran's recent death.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In this determination, the Board intimates no opinion on the 
merits of the appeal or any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


